Case 19-11181-JNP             Doc 14   Filed 04/16/19 Entered 04/16/19 16:21:42                     Desc Main
                                       Document     Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                             Order Filed on April 16, 2019 by
                                                                              Clerk U.S. Bankruptcy Court
  Denise Carlon                                                                  District of New Jersey
  KML Law Group, PC
  216 Haddon Avenue, Suite 406
  Westmont, NJ 08108
  Specialized Loan Servicing LLC as servicer for             Case No:         19-11181 JNP
  Deutsche Bank National Trust Company, as Trustee
  for HSI Asset Securitization Corporation Trust 2007-
  WF1                                                        Hearing Date: April 16, 2019 at
 In Re:
           Matos, Carmen G.                                  10:00 A.M.



                                                             Judge: Jerrold N. Poslusny Jr.




    Recommended Local Form:                              Followed                 Modified



                                  ORDER VACATING STAY
The relief set forth on the following page is hereby ordered ORDERED.
        Upon the motion of Specialized Loan Servicing LLC as servicer for Deutsche Bank National
Trust Company, as Trustee for HSI Asset Securitization Corporation Trust 2007-WF1, under
Bankruptcy Code section 362(a) for relief from the automatic stay as to certain property as
 DATED: April 16, 2019
hereinafter set forth, and for cause shown, it is


          ORDERED that the automatic stay is vacated to permit the movant to institute or resume
and prosecute to conclusion one or more actions in the court(s) of appropriate jurisdiction to
pursue the movant’s rights in the following:
Case 19-11181-JNP        Doc 14     Filed 04/16/19 Entered 04/16/19 16:21:42              Desc Main
                                    Document     Page 2 of 2


              Real Property More Fully Described as:

               Land and premises commonly known as Lot 8, Block 677.01 , 902 Cheltenham
               Drive, Vineland NJ 08360


              Personal Property More Fully Describes as:



        It is further ORDERED that the movant, its successors or assignees, may proceed with its
rights and remedies under the terms of the subject mortgage and pursue its state court remedies
including, but not limited to, taking the Property to Sheriff’s Sale, in addition to potentially
pursuing other loss mitigation alternatives, including, but not limited to, a loan modification,
short sale or deed-in-lieu foreclosure. Additionally, any purchaser of the property at sheriff’s
sale (or purchaser’s assignee) may take any legal action for enforcement of its right to possession
of the property.

       It is further ORDERED that the movant may join the debtor and any trustee appointed in
this case as defendants in its action(s) irrespective of any conversion to any other chapter of the
Bankruptcy Code.


       The movant shall serve this order on the debtor, any trustee and any other party who
entered an appearance on the motion.




                                                                                     rev. 7/12/16
